IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-83,680-05


                      IN RE DEVONTTA DONELLE DORSEY, Relator


                   ON APPLICATION FOR A WRIT OF MANDAMUS
                 CAUSE NO. 1352311-C IN THE 338TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                              ORDER

        Relator has filed a motion for leave to file an application for a writ of mandamus pursuant

to the original jurisdiction of this Court. In it, he contends that he filed an application for a writ of

habeas corpus in the 338th District Court of Harris County and the district clerk has not forwarded

his application to this Court.

        Respondent, the District Clerk of Harris County, is ordered to file a response, which may be

made by submitting the record on such habeas corpus application, submitting a copy of a timely filed

order which designates issues to be investigated (see McCree v. Hampton, 824 S.W.2d 578, 579

(Tex. Crim. App. 1992)), or stating that Relator has not filed an application for a writ of habeas
                                                                                                     2

corpus in Harris County. Should the response include an order designating issues, proof of the date

the district attorney’s office was served with the habeas application and that the 180-day time frame

set out in TEX . R. APP . P. 73.4(b)(5) has not expired shall also be submitted with the response. This

application for leave to file a writ of mandamus shall be held in abeyance until Respondent has

submitted the appropriate response. Such response shall be submitted within 30 days of the date of

this order.



Filed: January 30, 2019
Do not publish